DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              ISAAC B. GRAY,
                                 Appellant,

                                    v.

                    WARDEN WILLIAM HAMILTON,
                            Appellee.

                              No. 4D19-2225

                          [December 5, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Cymonie Rowe, Judge; L.T. Case No. 50-2018-CA-013939-
XXXX-MB.

   Isaac B. Gray, South Bay, pro se.

   Rana Wallace, General Counsel, Tallahassee, for Florida Commission
on Offender Review.

PER CURIAM.

   Affirmed.

LEVINE, C.J., DAMOORGIAN and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.